      Case 3:19-cv-00041 Document 54 Filed on 02/21/19 in TXSD Page 1 of 2



                                  HEARING MINUTES

Cause No:           3:19-CV-41
Style:              MOVE TEXAS CIVIC FUND, et al vs. DAVID WHITLEY, et al
Hearing Type:       Pre-Motion Conference

Appearances:
Counsel                                       Representing
Brenda Wright                                 MOVE Texas Civic Fund; JOLT Initiative;
Brian Klosterboer                             League of Women Voters of Texas; Nivien
Ezra Rosenberg                                Saleh
Jennifer Nwachukwu
Joaquin Gonzalez
Rebecca Stevens
Sophia Lakin
Thomas Buser-Clancy
Andre Segura

Patrick Sweeten                               David Whitley; Keith Ingram
Todd Disher

Barry Willey                                  Cheryl Johnson;
Robert Boemer

Phillip Arnold                                Pamela Ohlendorf; Kirsten Spies; Terri
                                              Hefner; Beth Rothermel; Janet Torres;
                                              Elections Administrator for Harrison
                                              County; Karen Nelson


Date: February 20 2019                        ERO: Dana Perez
Time: 9:15 AM - 9:41 AM                       Case Manager: Susan Gram


At the hearing, the following rulings were made as stated on the record:

         1. Pre-motion conference held regarding Defendants Texas Secretary of State
            David Whitley and Texas Director of Elections Keith Ingram’s request for pre-
            motion conference. (Dkt [35])




1/2
      Case 3:19-cv-00041 Document 54 Filed on 02/21/19 in TXSD Page 2 of 2



       2. Defendants’ request to transfer case to Judge Biery in the Western District
          TAKEN UNDER ADVISEMENT.




2/2
